In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00378-CV
     ___________________________

  IN THE INTEREST OF C.R., A CHILD



  On Appeal from the 325th District Court
          Tarrant County, Texas
      Trial Court No. 325-704950-21


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Appellant S.R., proceeding pro se, attempts to appeal from an “Order Denying

Request for Recusal” signed by the presiding judge of the Eighth Administrative

Judicial Region. See generally Tex. R. Civ. P. 18a, 18b(b). We notified S.R. of our

concern that we lack jurisdiction over this appeal because the “Order Denying

Request for Recusal” did not appear to be a final judgment or appealable interlocutory

order. We informed her that unless she or any party desiring to continue the appeal

filed a response within ten days showing grounds for continuing the appeal, we would

dismiss it for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. Ten days have

passed, and we have received no response.

      “An order denying a motion to recuse may be reviewed only for an abuse of

discretion on appeal from the final judgment.” Tex. R. Civ. P. 18a(j)(1)(A) (emphasis

added). The trial-court clerk has informed us that there is no final judgment in this

case. Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f); Tex. R. Civ. P. 18a(j)(1)(A); Thayer v. Thayer, Nos. 02-14-00025-CV, 02-

14-00026-CV, 2014 WL 982433, at *1 (Tex. App.—Fort Worth Mar. 13, 2014, no

pet.) (per curiam) (mem. op.) (explaining that an order denying a recusal motion is not

an appealable interlocutory order and may be reviewed only “on appeal from the final

judgment” (quoting Tex. R. Civ. P. 18a(j)(1)(A))).




                                            2
                                /s/ Elizabeth Kerr
                                Elizabeth Kerr
                                Justice

Delivered: April 21, 2022




                            3